Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Nawaz Raja appeals the district court’s orders: (1) affirming the bankruptcy court’s order granting the Ap-pellee’s motion for relief from stay and, (2) denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Raja v. IndyMac Fed. Bank, No. 1:09-cv-00654-LO-TCB (E.D. Va. Nov. 6, 2009; Nov. 24, 2009; December 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.